Title: From George Washington to Brigadier General William Maxwell, 20 December 1778
From: Washington, George
To: Maxwell, William


  
    [Middlebrook, N.J., 20 December 1778]
  
I was favored with your letter of yesterdays date this evening.
I have informed Governor Livingston with as many of the circumstances of Hatfields case as have come within my knowlege, and directed Lord Stirling to furnish him with such as he has relating to this subject. You will be pleased without further delay to deliver both Hatfield and the vessel he was in, to the civil magistrate with all the information you are possessed of in the affair, and assist in making what further discoveries may be attainable.
I wish you would ascertain more fully and clearly the cause of the deficiencies in the several articles of clothing as contained in your return. This may be done by a return of the number of men in the different corps—and a return of the several articles drawn for each corps.
  To prevent as much as possible that intercourse which has been so much complained of—you will refer the applications for flags from the Commissaries of prisoners to me that one general rule of conduct  
    
    
    
    may be observed in all cases of flags. Mr Mercereu, D.C. Prisrs has my permission to pass into N.Y.
I have inclosed you full instructions for your observance and am sir &c.

  G.W.

